Citation Nr: 0632984	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purpose of obtaining outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to February 
1976.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2005 for due 
process development and is now ready for disposition.


FINDINGS OF FACT

1.  The service dental records reflect that the veteran had 
teeth pulled and a bridge fitted but the teeth were not lost 
due to in-service dental trauma.

2.  The veteran did not file a claim for a dental condition 
until many years after her separation from service.

3.  The veteran does not have irreplaceable missing teeth, 
damage to the jaw, or any other dental or oral condition that 
is compensable for VA purposes.

4.  The veteran was not a prisoner of war (POW) during 
service and the evidence does not show that she has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, is not a Chapter 31 
vocational rehabilitation trainee, and is not rated at 100 
percent for service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for 
the purpose of obtaining outpatient dental treatment have not 
been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 1712, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381 (2006).  

Consideration will be given to each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  Also, when 
applicable, a determination as to whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war must be made.  38 
C.F.R. § 3.381(b).  

Further, to be eligible to receive treatment in a VA 
outpatient dental clinic, the veteran must satisfy the 
criteria of at least one of the various categories of 
eligibility (Classes I, II, II(a), II(b), II(c), IIR, III, 
IV, V, or VI) that are discussed at 38 U.S.C.A. § 1712 and 38 
C.F.R. § 17.161.  

At the time of entrance onto active duty, there were no 
dental defects or diseases noted on the induction 
examination.  In April 1974, she developed a periodontal 
defect (abscess) between #10 and #11 and underwent a tooth 
extraction.  In July 1974, it was felt that bone regeneration 
was not favorable and a prosthetic replacement was 
recommended.  She was fitted with a bridge.  

The veteran underwent a separation physical in February 1975 
but there were no dental notations made.  In April and July 
1975, she was noted to have gingivitis and her oral hygiene 
needed improvement.  The July 1975 dental note is the last 
prior to her discharge in February 1976.

In February 2003, the veteran filed the current claim for 
gum/bone disease resulting in loss of teeth.  She 
specifically identified the in-service need for dental work, 
including removal of several teeth and use of a bridge for 
tooth replacement, as the basis of her dental claim.  

Although the veteran has stressed that she seeks only VA 
outpatient dental treatment for the bridge and the affected 
teeth, authorization of outpatient dental treatment depends, 
in some instances, on the issue of whether the veteran's 
condition is service-connected.  For that reason, the Board 
will address the issue of service connection for dental 
disorders.

As an initial matter, the veteran has not alleged, and the 
evidence does not show, that her dental condition was due to 
combat or in-service trauma, nor was she a prisoner of war.  
Further, missing teeth are compensable for rating purposes 
under DC 9913 ("loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity").  
However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, DC 9913.

The evidence of record does not show that the veteran's loss 
of teeth is the result of loss of substance of body of 
maxilla or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  Since 
she is not claiming loss of masticatory surface, this 
regulation is not applicable to the current claim.

Next, the evidence of record indicates that the veteran's 
dental disorders include missing teeth and the use of a 
bridge.  However, the evidence does not show that any of the 
missing teeth are irreplaceable; therefore, service-
connection is not warranted under the provisions of 38 C.F.R. 
§ 3.381.  

Moreover, VA's General Counsel has held that dental treatment 
of teeth, even extractions, during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Therefore, even though the veteran underwent 
dental work during service, including the extraction of 
multiple teeth and the insertion of a bridge, it does not 
support a finding of service connection for dental trauma.  

Next, the Board has considered whether the veteran's claim as 
to the teeth extractions and bridge work may be service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381.

Specifically, outpatient dental treatment may be authorized 
by the Chief, Dental Service, for beneficiaries defined in 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93.  To be eligible for 
treatment in a VA outpatient dental clinic, the veteran must 
satisfy the criteria of at least one of the various 
categories of eligibility (Classes I, II, II(a), II(b), 
II(c), IIR, III, IV, V, or VI) discussed at 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.  

Among other things, Class I eligibility pertains to veterans 
who have a compensable service-connected dental condition.  
Class II pertains to those who have a noncompensable service-
connected dental condition, subject to various restrictions 
including one-time correction of the dental problem.  

Class II (a) entitles the veteran to receive treatment in a 
VA outpatient dental clinic for "service trauma" sustained 
during active duty, and Class IIR permits dental treatment 
for noncompensable dental conditions when the veteran was 
denied replacement of missing teeth during active duty if the 
claim was made before April 1984.

In the present case, the veteran fails to meet the criteria 
required for Class I eligibility.  Even if her service 
medical records showed additional missing teeth as a result 
of trauma (which it does not), there is no evidence of record 
establishing that her missing teeth are irreplaceable, that 
she sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.  

Further, there is no evidence of record showing that the 
veteran has a loss in whole or in part of a bone structure in 
the mouth due to in-service trauma or that she is unable to 
wear a suitable prosthesis.  38 C.F.R. § 4.150, DC 9913.  
Therefore, the Board finds that the preponderance of the 
evidence is against granting entitlement to Class I VA 
outpatient treatment for the veteran's claimed missing teeth.

With respect to the question of whether she may be entitled 
to Class II VA outpatient treatment for the one-time 
correction of the service-connected noncompensable condition, 
the Board notes that the veteran did not file her claim 
within one year of her separation from service.  In fact, the 
record shows that she did not file her claim for a dental 
disorder until 2003, over 25 years after her discharge from 
service.  Thus, the Board finds that she is ineligible to 
receive Class II dental treatment for any of her claimed 
missing teeth.  See 38 C.F.R. § 17.161(b).

Because the veteran's missing teeth were not lost as a result 
of an in-service trauma, eligible for Class II(a) VA 
treatment on that basis is not warranted.  Moreover, as noted 
above, merely having had dental extractions during service is 
not tantamount to dental trauma, because treatment of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  Thus, the Board finds that the preponderance of the 
evidence is also against granting entitlement to Class II(a) 
VA outpatient treatment for the veteran's claimed missing 
teeth.  

Furthermore, the record reflects that the veteran was not 
detained or interned as a prisoner of war; thus, she is not 
entitled to receive Class II(b) VA outpatient dental 
treatment for any of her teeth on that basis.  See 38 C.F.R. 
§ 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that she meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

In addition, and significantly, in a December 2003 letter, 
the Chief, Dental Service of the Central Texas Veterans 
Health Care System indicated that he had reviewed the records 
regarding the veteran's dental claim.  He noted that the 
service medical records "clearly indicated that the loss of 
bone and subsequent loss of teeth was due to the progression 
of periodontal disease."  

The Chief reflected that the veteran was advised that her 
oral hygiene care was inadequate and must be improved.  He 
highlighted that she was told that orthodontics would be 
considered only if her oral hygiene improved.  He stressed 
that the case was further complicated by a pre-service 
impaction of tooth #11, which put the tooth at greater risk 
for periodontal disease.  He concluded: "my review does not 
support entitlement to the claimed dental care."  

In assigning high probative value to this report, the Board 
notes that the reviewing medical professional had the claims 
file for review, including the service medical records, and 
discussed the relevant findings.  There is no indication that 
the Chief was not fully aware of the veteran's medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the Chief's opinion to be of great probative 
value.  

The Board has also considered the veteran's own statements in 
support of her claim; however, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of her dental disorder, her lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

Considering the record in light of the above-noted criteria, 
the Board finds that the evidence does not support the claim 
of entitlement to outpatient dental services and the claim is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The veteran was notified of the VCAA as it applies to her 
present appeal by correspondence dated in March 2003 and 
February 2005.  She has been provided every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in August 2003.  The 
available medical evidence is sufficient for an adequate 
determination.  

In addition to the veteran receiving notification of what 
type of information and evidence she needed to substantiate 
her claim for service connection, she was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the June 2006 
supplemental statement of the case.  However, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot as the claim has been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary.


ORDER

The claim for entitlement to service connection for a dental 
disorder for the purpose of obtaining outpatient dental 
treatment is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


